DETAILED ACTION
Status of Claims
Claims 1-3 been amended in the response received 3/15/2022.
Claim 9 has been canceled in the response received 10/2/2020.
Accordingly, claims 1-8 are pending.
Claims 1-8 are rejected. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites: “the step of adding the differences in the difference table to the corresponding points of the point cloud for the avatar.” The claimed limitations represent new matter because a review of the originally filed disclosure does not describe the step of “adding differences in the difference table to the corresponding points of the point cloud for the avatar.” While the originally filed disclosure describes sizing a wearable according to an avatar for the recipient and employing a point cloud for an avatar, the disclosure does not describe the step of “adding” differences to points in a point cloud.
Therefore, the subject matter of the claim, recited above, does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize the claimed limitations as being what the Applicant adequately described as the invention or what the Applicant actually had possession of at the time of the invention. Applicant’s failure to disclose adding differences to points of a point cloud for an avatar raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). 
Claims 2-8 inherit the deficiencies of claim 1.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the corresponding points of the point cloud for the avatar” in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret the limitation to recite “corresponding points of a point cloud for the avatar.”

Claim 1 recites: “the step of adding the differences in the difference table to the corresponding points of the point cloud for the avatar.” The limitation renders the claims indefinite because it is unclear (1) what is means to add the differences in the difference table to the corresponding points of the point cloud for the avatar and (2) what “corresponding points in the point cloud for the avatar” refer to. As described in the specification, a wearable can be sized to an avatar. Also as described, avatars may be represented as point clouds. However, it is unclear how differenced are “added” to points of a point cloud. The specification does not provide any manner of performing this and one of ordinary skill in the art would not understand what it means to “add” differences to points in a point cloud. Additionally, it is unclear what corresponding points in the point cloud include and how differences are added to them. 
As such, the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which differences are added to corresponding points of a point cloud for an avatar. 
Claims 2-8 inherit the deficiencies of claim 1.
For the purposes of examination, the Examiner will interpret the limitation to include any manner of combining a wearable which is represented by differences with a point cloud of an avatar. 







	




	
	
	
	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0372504 A1 (hereinafter Jang) in view of US 2016/0035061 A1 (hereinafter Gadre) and US 2016/0088284 A1 (hereinafter Sareen).

Regarding claim 1, Jang discloses a system, the system comprising:
a server, the server comprising:
a first database configured to store a plurality of three-dimensional avatars (Jang, see at least: [0018] discloses “generating of the user point cloud data [i.e., three-dimensional avatar] may be generated by scanning the body of the user.” [0062] “the 3D scanner 205 scans the whole body of the user.” [0068] discloses “the storage unit 215 stores the received user’s unique information, scan data, and user point cloud data [i.e., three-dimensional avatar].”); and
at least one database configured to store a plurality of wearable models, each of the wearable models being represented by a difference, a plurality of differences (Jang, see at least: [0077] discloses “the clothing data generating unit 110 may generate the clothing cloud data by scanning the clothing by means of the scanner,” and “the clothing data generating unit 110 may generate the point cloud data.” Then, [0078] discloses “the storage server 150 stores information on the clothing scanned [i.e., plurality of wearable models] by the clothing data generating unit 110.” [0082] discloses “reference point adjusting unit 132 calculates a distance [i.e., difference] between the reference points by combining the user point cloud data and the physical point cloud data.” [0085] discloses “elasticity calculating unit calculates an extensible distance [i.e., difference] for each part of the clothing [i.e., plurality of differences].” [0087] discloses “shape control unit 135 extracts a plurality of curvature points which contact the body from the clothing point cloud data.” See also, [0094], [0097]);
receive an avatar for an associated user and a model of the wearable for the associated user (Jang, see at least: [0018] discloses “generating of the user point cloud data [i.e., three-dimensional avatar] may be generated by scanning the body of the user.” [0062] “the 3D scanner 205 scans the whole body of the user.” [0072] discloses “the input unit 210 may select one of multiple clothes display.” [0077] discloses “the clothing data generating unit 110 may generate the clothing cloud data by scanning the clothing by means of the scanner,” and “the clothing data generating unit 110 may generate the point cloud data.”);
morph the model of the wearable to fit the avatar for the associated user, comprising the step of adding the differences to the corresponding points of the point cloud for the avatar (Jang, see at least: [0026] discloses “the generating of the 3D manipulated image may include synthesizing first clothing point cloud data representing the outer shape of first clothing [i.e., model of the wearable] with the point cloud data of the user [i.e., point cloud for the avatar].” [0089] discloses “the 3D manipulated image generating unit 120 generates the 3D manipulated data acquired by the body and the clothing of the user and generates a contour line from the 3D manipulated data.” [0110] discloses “the distance between the clothing cloud data is adjusted by combining [i.e., adding] the physical cloud data representing the body of the user, the clothing cloud data representing the clothing, the unique information of the fabric constituting the clothing and the unique information of the clothing,” and [0111] discloses “the unique information regarding the fabric may include a type and elasticity of a fiber, a thickness of fabric…curving and bending characteristics…” See also, [0059]); and
render an image of the avatar for the associated user wearing the model of the wearable (Jang, see at least: [0026] discloses “the generating of the 3D manipulated image may include synthesizing first clothing point cloud data representing the outer shape of first clothing [i.e., model of the wearable] with the point cloud data of the user [i.e., three-dimensional avatar].” [0089] discloses “the 3D manipulated image generating unit 120 generates the 3D manipulated data acquired by the body and the clothing of the user and generates a contour line from the 3D manipulated data.” See also, [0059]).
Although disclosing morphing clothing data to a three-dimensional avatar, Jang does not disclose:
sharing at least one selected wearable with at least one selected user on a network in response to a sharing request;
receive requests to share selected wearables from one of a plurality of client devices and communicate to the at least one selected user;
a plurality of client devices communicatively coupled to the server, each of the client devices having a processor; and
morph the model of the wearable for the associated user to fit the avatar for the associated user for each of the at least one selected user in response to the sharing request.
However, in a similar field of endeavor, Gadre teaches:
sharing at least one selected wearable with at least one selected user on a network in response to a sharing request (Gadre, see at least: [0181] describes “the user may select a contact [i.e., associated user] who is listed in element 2204 in order to use the selected contact’s avatar.” Then, [0182] describes “display the digital avatar of the contact in accordance with user selections of elements 2506A-G,” and “element 2516 of frame 2502 may be selected for sharing the avatars being displayed.” See also, Fig. 1);
receive requests to share selected wearables from one of a plurality of client devices and communicate to the at least one selected user (Gadre, see at least: Fig. 1, Fig. 33);
a plurality of client devices communicatively coupled to the server, each of the client devices having a processor (Gadre, see at least: Fig. 1); and
morph the model of the wearable for the associated user to fit the avatar for the associated user for each of the at least one selected user in response to the sharing request (Gadre, see at least: [0181] describes “the user may select a contact [i.e., associated user] who is listed in element 2204 in order to use the selected contact’s avatar.” Then, [0182] describes “display the digital avatar of the contact in accordance with user selections of elements 2506A-G,” and “element 2516 of frame 2502 may be selected for sharing the avatars being displayed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included sharing at least one selected wearable with at least one selected user on a network in response to a sharing request, receiving requests to share selected wearables from one of a plurality of client devices and communicate to the at least one selected user, a plurality of client devices communicatively coupled to the server, each of the client devices having a processor; and morphing the model of the wearable for the associated user to fit the avatar for the associated user for each of the at least one selected user in response to the sharing request as taught by Gadre in the system of Jang because it would have improved the system by contributing positively to the user’s shopping experience by providing more fun, social aspects to the shopping experience (Gadre: [0028]-[0029]).
Additionally, although Jang teaches distances (differences) in a three-dimensional space as it relates to applying digital clothing to a three-dimensional avatar, Jang does not explicitly state that the distances (differences) are represented as a difference table. 
	However, Sareen teaches the known technique of storing information in the form of a table. Specifically, Sareen teaches storing data in a database table (Sareen, see at least: Fig. 61, Fig. 74). 
One of ordinary skill in the art would have recognized that applying the known technique of storing data in the form of a table as taught by Sareen to Jang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sareen to the teaching of Jang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a storage structure since Jang already discloses storing data and distances. Further, applying the database table of Sareen to Jang with distances relating to point clouds, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient data processing. 

In regards to claim 2, Jang in view of Gadre and Sareen teaches the limitations of claim 1, as noted above. Jang further discloses wherein the model of the wearable is morphed to fit the avatar for the associated user for each of the at least one selected user (Jang, see at least: [0026] discloses “the generating of the 3D manipulated image may include synthesizing first clothing point cloud data representing the outer shape of first clothing [i.e., model of the wearable] with the point cloud data of the user [i.e., three-dimensional avatar].” [0089] discloses “the 3D manipulated image generating unit 120 generates the 3D manipulated data acquired by the body and the clothing of the user and generates a contour line from the 3D manipulated data.” See also, [0059]).
Although disclosing morphing a model of a wearable to fit an avatar, Jang does not disclose performing the morphing in response to the sharing request.
However, Gadre further teaches morphing a model of a wearable to fit an avatar, Jang does not disclose performing the morphing in response to the sharing request (Gadre, see at least: [0031] discloses “the digital avatar may be generated based on the measurement data of the user.” [0033] discloses “a user may dress the digital avatar of a friend,” and “the user may share the ‘dressed up’ digital avatar of the friend.” [0173] discloses “a share request for a user.” [0179] discloses “the element 2208 may correspond to a selectable button for sharing the digital avatar displayed in element 2202.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included performing the morphing in response to the sharing request as taught by Gadre in the system of Jang for at least the rationale noted above.

In regards to claim 3, Jang in view of Gadre and Sareen teaches the limitations of claim 1, as noted above. Although disclosing morphing clothing to fit a user point cloud, Jang does not disclose, wherein the server is configured to receive a code for a wearable from a device and generate a request to share a model of the wearable with the at least one selected user on the network. 
However, Gadre further teaches: 
wherein the server is configured to receive a code for a wearable from a device (Gadre, see at least: [0114] teaches “each product of a vendor may have a unique product name or code to identify the corresponding product record.”); and 
wherein the server is configured to generate a request to share a model of the wearable with the at least one selected user on the network (Gadre, see at least: [0031] discloses “the digital avatar may be generated based on the measurement data of the user.” [0033] discloses “a user may dress the digital avatar of a friend,” and “the user may share the ‘dressed up’ digital avatar of the friend.” [0173] discloses “a share request for a user.” [0179] discloses “the element 2208 may correspond to a selectable button for sharing the digital avatar displayed in element 2202.” See also, Fig. 1, Fig. 22-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the server receiving a code for a wearable from a device as in Gadre in the system of Jang. As in Jang, it is within the capabilities of one of ordinary skill in the art to identify and recognize wearables since Jang discloses identifying various aspects of wearable clothing items such as whether or not the clothing is upper or lower clothing or inner wear or an overcoat (Jang: [0072]). Incorporating the code for a wearable to Jang’s invention would have provided the predictable result of providing more identifying information as needed in Jang.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the server is configured to generate a request to share a model of the wearable with the at least one selected user on the network as taught by Gadre in the system of Jang for at least the rationale noted above.

In regards to claim 5, Jang in view of Gadre and Sareen teaches the limitations of claim 1, as noted above. Although disclosing various servers and clothing information, Jang does not explicitly disclose wherein the device is communicatively coupled to the retailer server to receive product information about wearables.
However, Gadre further teaches wherein the device is communicatively coupled to the retailer server to receive product information about wearables (Gadre, see at least: [0045] discloses “render user interfaces of online marketplaces to browse and purchase items,” wherein “user interfaces may be rendered based on data provided by the online marketplace servers 118A-M,” which “may correspond to different vendors (e.g., retailers).” See also, [0047]. See also, [0178], [0220], [0227], [0229], Fig. 22, Fig. 30, Fig. 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the device is communicatively coupled to the retailer server to receive product information about wearables as taught by Gadre in the system of Jang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 6, Jang in view of Gadre and Sareen teaches the limitations of claim 1, as noted above. Although disclosing morphing clothing data to a three-dimensional model, Jang does not disclose wherein the server is configured to receive an order for a wearable from one of the at least one selected user.
However, Gadre further teaches wherein the server is configured to receive an order for a wearable from one of the at least one selected user (Gadre, see at least: [0239] discloses “the user may purchase the shirt.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the server is configured to receive an order for a wearable from one of the at least one selected user as taught by Gadre in the system of Jang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 7, Jang in view of Gadre and Sareen teaches the limitations of claim 1, as noted above. Jang further discloses wherein the avatar comprises a point cloud representing a human body (Jang, see at least: [0058] discloses “the user scanner 200 scans a whole body of a user ,” and “generates user point cloud data.” [0018] disclosing “the user point cloud data may be generated by scanning the body of the user.” See also, [0030]).

In regards to claim 8, Jang in view of Gadre and Sareen teaches the limitations of claim 1, as noted above. Jang further discloses wherein the avatar is a point cloud representing one of a torso, arm, leg, hand and head (Jang, see at least: [0058] discloses “the user scanner 200 scans a whole body of a user,” and “generates user point cloud data.” [0018] disclosing “the user point cloud data may be generated by scanning the body of the user.” Fig. 4 displays a user’s torso and arms. See also, [0030]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0372504 A1 (hereinafter Jang) in view of US 2016/0035061 A1 (hereinafter Gadre), US 2016/0088284 A1 (hereinafter Sareen), and US 2007/0005174 A1 (hereinafter Thomas).

In regards to claim 4, Jang in view of Gadre and Sareen teaches the limitations of claim 2, as noted above. Although disclosing receiving product information, Jang does not disclose wherein at least one client device is communicatively coupled to a retailer server to receive information about inventory status of a selected wearable of a size at a plurality of retail locations.
However, Thomas teaches wherein at least one client device is communicatively coupled to a retailer server to receive information about inventory status of a selected wearable of a size at a plurality of retail locations (Thomas, see at least: [0036] discloses “a check of the store’s inventory for other sizes, colors, styles or the like,” and “checking inventory at the merchant’s other stores.” See also, [0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein at least one client device is communicatively coupled to a retailer server to receive information about inventory status of a selected wearable of a size at a plurality of retail locations as taught by Thomas in the system of Jang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained. 
In view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
As an initial matter the Examiner notes that the “Remarks/Arguments” pages have not been numbered by Applicant. For clarity of the record and for ease of understanding the Examiner’s responses to individual arguments, the Examiner will consider the page titled “Remarks/Arguments” as page 1 of the document with each subsequent page being numbered in sequential order.
On page of the Remarks/Arguments Applicant argues that “The Examiner leaves it to the Applicant to piece together each supposed argument by the Examiner by simply citing one or more paragraphs or the reference,” and as such “the Examiner has not constructed proper rejections.” The Examiner disagrees. 37 CFR 1.104(c)(2) states: 
In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.
The Examiner submits that to a person having ordinary skill in the art the pertinence of each reference would be apparent by reading each reference in its entirety. As an additional courtesy, the Examiner has provided paragraph citations that are of particular reference to the claimed invention as well as quotations of the particularly relevant words in those paragraphs. Additionally, where further explanation would be beneficial, the Examiner has provided notes correlating the particular language of the reference to the particular language of Applicant’s claimed invention. Furthermore, the Examiner directs Applicant’s attention to As such, the Examiner has fulfilled her burden of establishing a prima facie case of non-obviousness of the claimed invention. 
On page 1 of the Remarks/Arguments applicant argues that “Jang does not disclose ‘wearable models being represented by a difference table’ as recited in claim 1.” On page 2 “Applicant respectfully request that the Examiner specifically explain how Jang teaches [(1) wearable models (2) being represented by (3) a difference table].” The Examiner invites Applicant to review the Examiner’s position in its entirety. The Examiner has not stated that Jang teaches the entire claimed feature. Specifically, as can be seen in previous rejections and the rejection above, the Examiner has taken the position that Jang does not teach differences represented in a difference table. Rather, the Examiner has relied upon a combination of Jang and Sareen to teach this feature. It would be impossible for the Examiner to “specifically explain how Jang teaches” the features pointed out by Applicant because the Examiner has not taken a position that Jang actually teaches all of those features. 
On page 1 of the Remarks/Arguments Applicant further argues that “Jang does not disclose wearable models represented by a difference as the Examiner asserts simply by referring to five paragraphs without any explanation.” The Examiner disagrees. The Examiner again invites Applicant to re-read the text following the listing of the paragraph numbers in previous rejections and the rejection above. Applicant’s assertion that the Examiner has taken a position “simply by referring to five paragraphs without any explanation” is simply unfounded as there is actual text and correlations to claim language following the identification of a paragraph number. When one takes the time to actually read the rejection, an explanation as to the correlation between the reference and the claim language becomes clear. Such text with citations correlating the language of the reference to the claimed language is not “simply [] referring to five paragraphs without any explanation.” Rather, this text, along with the paragraph numbers, provides explanation that a person having ordinary skill in the art would understand. 
On page 2 of the Remarks/Arguments Applicant states that “the Examiner does not even begin to articulate what ‘difference’ the Examiner is referring to and how such difference is used to ‘represent’ the wearable.” The Examiner disagrees. The Examiner asserts that one of ordinary skill in the art would understand that “distance”, as recited in Jang, is equivalent to the “difference” claimed in the instant claims. Applicant demonstrates this point for Examiner. Specifically, on pages 4-5 of the present Remarks/Arguments Applicant correlates “differences” to “distances” in stating that “difference tables are generated by computing the distances between corresponding points in the point cloud for the wearable and the point cloud for the reference mannequin.” Additionally, on page 6 of the Remarks/Arguments Applicant states “these distances are also referred to as a difference.” Thus, Applicant demonstrates the Examiner’s position that one of ordinary skill in the art would understand that the “distances” in Jang are equivalent to the claimed “differences”.
Additionally, the Examiner maintains that Jang discloses “each of the wearable models being represented by a difference.” Jang discloses generating a point cloud of clothing, wherein “clothing” has been interpreted by the Examiner as a wearable (Jang: [0077]). Then, Jang discloses calculating an extensible distance for each part of the clothing (Jang: [0085]). Jang also discloses calculating distances between references points (Jang: [0082]). Furthermore, Jang discloses distances between coordinates (point clouds) in the clothing point cloud (Jang: [0097]). As noted by Applicant, “distances” in a point cloud are equivalent to “differences”. As such, the Examiner is interpreting the “distances” of Jang to be equivalent to Applicant’s claimed “differences”. Applicant’s claims do not define the “differences” to be anything other than that they represent a wearable and that there is a plurality of them. Thus, Jang’s distances are equivalent to Applicant’s claimed differences. 
On page 2 of the Remarks/Arguments Applicant argues that “Jang does not teach or suggest how the wearable should be scanned to allow for the synthesis of the wearable with the point cloud data of a user.” Then, on page 3 Applicant argues that “the complex physical modeling suggested by this long list of physical parameters teaches away from using a difference table to model a wearable,” and “Jang does not provide an enabling disclosure of the wearable model.” Applicant additionally restates “prior art references must have a general level of operability to make a prima facie case.” The Examiner reiterates the position from previous office actions that the invention in Jang is enabled.  MPEP 2121 states that “when the reference relied on expressly anticipates or makes obvious all the elements of the claimed invention, the reference is presumed to be operable.” Additionally, MPEP 2121 further states “where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement.” Jang is relied upon to show storing wearable models being represented as differences, receiving an avatar and a model of a wearable, morphing the model of the wearable o fit the avatar, adding the differences to corresponding points of a point cloud for the avatar, and rendering an image of he avatar wearing the model of the wearable. Each of these features are enabled in Jang. 
Jang provides a sufficiently enabling disclosure because Jang describes that a user and clothing are scanned in order to generate a point cloud. One of ordinary skill in the art would understand how this is performed. Additionally, Applicant demonstrates Applicant’s ability to know how this is performed. On pages 4-5 of the Remarks/Arguments, Applicant quotes US Patent 10,127,717 (hereinafter “Pat. ‘717’) which describes a devices such as sensors and image devices for use in creating point clouds of clothing and mannequins. Similarly, Jang discloses the use of scanners, which are similar to sensors, and how they are used to create point clouds. Pat. 717 demonstrates the state of the art and that one of ordinary skill in the art would understand how to make and use the invention of Jang without undue experimentation. 
On pages 4-7 of the Remarks/Arguments Applicant provides a recitation of sections of Pat. 717 but does not provide any arguments or explanation as to the disputed features of Jang as it relates to the Pat. 717. However, in an effort to provide clarity to Applicant, the Examiner will attempt to address the Pat. 717. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office determines the scope of claims “upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. Phillips at 1303, 1316.
While Applicant has provided a quotation to Pat. 717, not all features described in Pat. 717 are recited in the claims. The claims merely recite “each of the wearable models being represented by a difference table, each difference table comprising a plurality of differences.” 
As described by Applicant in Pat. 717, the difference table is generated by computing the distances between corresponding points in the point cloud for the wearable and the point cloud for the reference mannequin. Do determine this distance, Pat. 717 captures a three-dimensional point cloud of a mannequin and a mannequin wearing an article of clothing or other wearable. Pat. 717 captures these three-dimensional point clouds via scanning performed by a depth sensor or an image sensor. Pat. 717 also describes slicing point clouds perpendicularly and, in a preferred embodiment, point clouds are represented in polar co-coordinates.
While it is acknowledged that Pat. 717 has been incorporated by reference and that Pat. 717 describes a manner of determining a difference table, the interpretation of the claimed invention is not limited to such a manner. Specifically, while Pat. 717 discussed a manner of determining a difference table, the claimed invention does not require the difference table to be determined in the same way as the patent. While the present claims do claim a point cloud and difference table, the claims do not claim slicing point clouds. Although the patent has been incorporated by reference into the present application, the particulars of developing the difference table are not recited in the claims and therefore do not have to be shown in the prior art. 
Regardless, it is notable that Jang discloses a similar process to computing differences as Pat. 717. Jang discloses generating point clouds of clothing by scanning the clothing (Jang: [0018]-[0019]). Jang also discloses that point clouds of clothing may be generated via the use of sensors (Jang: [0055]). Then, Jang discloses determining distances associated with the clothing. For example, Jang discloses determining distances associated with clothing (Jang: [0055], [0082]). As a specific example, Jang discloses determining an extensible distance for each part of clothing (Jang: [0085]). Thus, Jang discloses the differences of the claimed invention. 
On page 8 of the Remarks/Arguments Applicant argues that, in reference to Sareen, “the description of Figure 61 mentions the user scan data, but nothing about a clothing/wearable model” and, in referring to Figure 74, that “no mention is made of a clothing/wearable model.” The Examiner disagrees and maintains that Sareen is appropriate for that with which it was relied upon. As described in depth above, Jang discloses wearables represented as differences but does not disclose differences stored in a table data structure. Sareen was cited to show that data may be stored in a table. In fact, Sareen does display a table storing differences related to wearables. It appears that Applicant has missed the word “garment” in paragraph [0475] of Sareen. One of ordinary skill in the art would understand that “garment” is synonymous with “clothing” or “wearable”. Although not teaching the “difference table” as described in Pat. 717, Sareen is sufficient for demonstrating that storing information regarding the differences in sizes of garments was known in the art at the time the invention was filed. As such, it is maintained that the combination of Jang and Sareen teach the claimed “difference table”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625